In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the Zoning Board of Appeals of the Town of Oyster Bay, dated July 16, 1975, which denied petitioner’s application to modify a condition imposed upon a previously issued variance, the appeal is from a judgment of the Supreme Court, Nassau County, dated February 18, 1976, which (1) annulled the determination and (2) remanded the matter to the board with a direction that it grant petitioner the relief it sought, subject to any reasonable conditions the board deems appropriate. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Niehoff at Special Term. Hopkins, Acting P. J., Damiani and Titone, JJ., concur; Rabin and Shapiro, JJ., dissent and vote to reverse the judgment and dismiss the proceeding, with the following memorandum: In our opinion the determination of the zoning board of appeals was neither arbitrary nor capricious and should not have been disturbed by Special Term.